     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 1 of 18 Page ID #:1



 1   FARHAD NOVIAN (SBN 118129)
     farhad@novianlaw.com
 2   MICHAEL O’BRIEN (SBN 277244)
 3   michaelo@novianlaw.com
     ALEXANDER BRENDON GURA (SBN 336704)
 4   gura@novianlaw.com
 5   NOVIAN & NOVIAN, LLP
     1801 Century Park East, Suite 1201
 6   Los Angeles, California 90067
 7   Telephone: (310) 553-1222
     Facsimile: (310) 553-0222
 8

 9   Attorneys for Plaintiff TRILLER FIGHT CLUB II LLC

10                             UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA

12   TRILLER FIGHT CLUB II LLC, a                 CASE NO.:
13   Delaware limited liability company,
                                                  COMPLAINT FOR:
14                     Plaintiff,                  1. COPYRIGHT
15                                                    INFRINGEMENT
              vs.                                  2. VIOLATION OF THE
16                                                    FEDERAL
17   BRANDON T. WILLIAMS, an                          COMMUNICATIONS ACT:
     individual; ITSLILBRANDON, an                    47 U.S.C. § 605
18   unknown business entity; and DOES 1           3. VIOLATION OF THE
19   through 10, inclusive,                           FEDERAL
                                                      COMMUNICATIONS ACT:
20                     Defendants.                    47 U.S.C. § 553
21                                                 4. CONVERSION
                                                   5. VIOLATION OF THE
22                                                    COMPUTER FRAUD AND
23                                                    ABUSE ACT:
                                                      18 U.S.C. § 1030
24                                                 6. VICARIOUS COPYRIGHT
25                                                    INFRINGEMENT
26                                                JURY TRIAL DEMANDED
27

28
                                              1
                                           COMPLAINT
     4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 2 of 18 Page ID #:2



 1            Plaintiff Triller Fight Club II LLC, a Delaware limited liability company
 2   (“Plaintiff” or “Triller”) hereby complains against Defendants Brandon T. Williams,
 3   an     individual      (“Williams”),   ItsLilBrandon,   an   unknown     business   entity
 4   (“ItsLilBrandon”), and Does 1 through 10, inclusive (collectively, the “Defendants”),
 5   and alleges as follows:
 6                                  NATURE OF THIS ACTION
 7            1.       Plaintiff is the copyright owner and publisher of the Triller Fight Club
 8   broadcast of the “Jake Paul vs. Ben Askren” boxing event, including all undercard
 9   bouts and the entire television broadcast, exhibited via closed circuit television and via
10   encrypted satellite signal (hereinafter referred to as the “Broadcast”). The Broadcast
11   originated via satellite uplink and, beginning April 17, 2021, was subsequently re-
12   transmitted to cable systems and satellite companies via satellite signal and/or
13   retransmitted via satellite signal to licensed content distributors such as Plaintiff’s
14   authorized online platforms. Plaintiff institutes this action to obtain remedy for—and
15   to permanently hinder—the blatantly unlawful infringement and rampant theft of its
16   copyrighted work by the Defendants.
17            2.       Since on or about March 10, 2017, Defendants, and each of them, have
18   owned and operated various torrent and streaming websites including, but not limited
19   to,       https://www.youtube.com/channel/UCRjHeG6mxIFuMaLS3HAt9rg/                   (the
20   “YouTube Channel”). Upon information and belief, Defendants, and each of them,
21   acted knowingly, willfully, unlawfully and with blatant disregard to Plaintiff’s
22   copyright in the Broadcast by using various torrent and streaming websites, including
23   the YouTube Channel, to unlawfully upload, distribute, and publicly display, without
24   authorization, the Broadcast to the users of the YouTube Channel. Defendants did not
25   have authorization to upload, distribute, or publicly display the Broadcast to the users
26   of the YouTube Channel.
27            3.       As show in the below screenshot, Defendants, and each of them, solicited
28   payments in exchange for their unlawful uploading, distribution, and public display of
                                                    2
                                               COMPLAINT
     4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 3 of 18 Page ID #:3



 1   the Broadcast to users of the YouTube Channel, by, among other things, asking users
 2   to “donate to me!”
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17            4.       As show in the below screenshot, Defendants, and each of them, solicited
18   payments in exchange for their unlawful uploading, distribution, and public display of
19   the Broadcast to users of the YouTube Channel by, among other things, asking users
20   to “please help me out” and providing information for an account with Cash App, a
21   mobile payment processing service.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    3
                                               COMPLAINT
     4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 4 of 18 Page ID #:4



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            4
                                       COMPLAINT
     4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 5 of 18 Page ID #:5



 1

 2            5.       As show in the below screenshot, Defendants, and each of them, solicited
 3   payments in exchange for their unlawful uploading, distribution and public display of
 4   the Broadcast to users of the YouTube Channel by, among other things, linking the
 5   YouTube Channel to Defendants’ StreamElements page where “tips” and “donations”
 6   are accepted.
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    5
                                               COMPLAINT
     4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 6 of 18 Page ID #:6



 1            6.       Defendants’ calculated and reprehensible infringement, theft, and other
 2   unlawful acts—committed in knowing violation of the law—has resulted in damages
 3   suffered by Plaintiff by stealing and diverting unique viewers of the illegal and
 4   unauthorized viewings of the Broadcast from Plaintiff.
 5                                  JURISDICTION AND VENUE
 6            7.       This Court has subject matter jurisdiction pursuant to 17 U.S.C. § 101, et
 7   seq. and 28 U.S.C. § 1331, which states that district courts shall have original
 8   jurisdiction over all civil actions arising under the Constitution, laws, or treaties of the
 9   United States. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §
10   1338(a), which states that district courts shall have original jurisdiction of any civil
11   action relating to, among other things, copyrights.
12            8.       This Court has specific personal jurisdiction over Defendants as a result
13   of Defendants’ contacts with this District.
14            9.       Venue is proper in this District pursuant to 28 U.S.C § 1391(b)(2) because
15   a substantial part of the events or omissions giving rise to the claims occurred in this
16   district.
17                                                 PARTIES
18            10.      Plaintiff is a corporation incorporated under the laws of Delaware and
19   having its principal place of business in the State of California.
20            11.      Plaintiff is engaged in the business of distributing its copyrighted
21   materials as defined in 17 U.S.C. § 101, and offering such content, including the
22   Broadcast, for purchase on a Pay-Per-View basis to its paying customers over the
23   internet or via cable or satellite TV. Plaintiff invests substantial money, time, and
24   effort in advertising, promoting, selling, and licensing programming such as the
25   Broadcast.
26            12.      Plaintiff owns the copyrights to the Broadcast. As the exclusive owner
27   of the Copyright in its programing, including but not limited to the Broadcast, Plaintiff
28   possesses the exclusive rights to, inter alia, exhibit, distribute, disseminate and
                                                    6
                                                COMPLAINT
     4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 7 of 18 Page ID #:7



 1   perform the Broadcast publicly.
 2            13.      Upon information and belief, Defendant Williams is an individual
 3   residing in Los Angeles, California, and/or Chesapeake, Virginia, and who owns,
 4   operates, or otherwise controls the YouTube Channel for the purpose of permitting,
 5   encouraging, facilitating, and inducing the sharing of videos and live programing of
 6   audiovisual materials between users of the YouTube Channel. Those materials include
 7   programming owned and/or controlled by Plaintiff, including the Broadcast, which
 8   was unlawfully offered by Defendant Williams via the YouTube Channel.
 9            14.      Upon information and belief, Defendant ItsLilBrandon is an unknown
10   business entity that owns, operates, or otherwise controls the YouTube Channel for
11   the purpose of permitting, encouraging, facilitating, and inducing the sharing of videos
12   and live programing of audiovisual materials between users of the YouTube Channel.
13   Those materials include programming owned and/or controlled by Plaintiff, including
14   the Broadcast, which was unlawfully offered by Defendant ItsLilBrandon via the
15   YouTube Channel.
16            15.      Plaintiff is informed and believes, and thereon alleges, that the actions
17   and omissions that serve as the basis for this complaint were undertaken jointly and
18   with the consent, conspiracy, cooperation, and joint participation of all Defendants.
19            16.      Plaintiff is informed and believes, and thereon alleges, that at all times
20   mentioned herein, each Defendant was the agent, joint venture, and/or employee of
21   each and every other Defendant, and in doing the things alleged in this complaint, each
22   Defendant was acting within the course and scope of such agency, joint venture, and/or
23   employment and with the permission and consent of each of the other Defendants.
24            17.      The true names and capacities, whether individual, corporate, associate,
25   or otherwise, of Defendants named herein as Does 1 through 10, inclusive, and each
26   of them, are unknown to Plaintiff at this time. Plaintiff therefore sues said Defendants,
27   and each of them, by such fictitious names. Plaintiff will advise the Court and seek
28   leave to amend this Complaint when the true names and capacities of each such
                                                    7
                                                COMPLAINT
     4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 8 of 18 Page ID #:8



 1   Defendant has been ascertained. Plaintiff is informed and believes, and based thereon
 2   alleges, that each such Defendant designated as a Doe Defendant is responsible in
 3   some manner for the events and happenings referred to herein or as hereinafter
 4   specifically alleged.
 5                                      ALTER EGO ALLEGATIONS
 6            18.      Upon information and belief, at all relevant times, there existed a unity of
 7   interest between Defendants such that any individuality or separateness between them
 8   has ceased. Defendant ItsLilBrandon is the alter ego of Defendant Williams in that:
 9                     a. Defendant ItsLilBrandon is, and at all relevant times was, a mere shell,
10                          instrumentality, and conduit through which Defendant Williams
11                          carried on business in the name of Defendant ItsLilBrandon, while
12                          exercising complete control and dominance over Defendant
13                          ItsLilBrandon, its business and assets, to such an extent that any
14                          individuality or separateness between Defendant ItsLilBrandon and
15                          Defendant Williams.
16                     b. Defendant ItsLilBrandon was conceived, intended, and used by
17                          Defendant Williams as a device to avoid liability and for the purpose
18                          of substituting an undercapitalized entity—namely, Defendant
19                          ItsLilBrandon—in the place of Defendant Williams.           Defendant
20                          ItsLilBrandon is, and at all times herein mentioned was, so
21                          inadequately capitalized that, compared with the business done by
22                          Defendant Williams and the risks of loss, its capitalization was
23                          illusory and trifling.   In addition, many assets of Defendant
24                          ItsLilBrandon were transferred without adequate consideration to
25                          Defendant Williams.
26                     c. Defendant Williams diverted assets from Defendant ItsLilBrandon to
27                          himself to suit his own convenience in carrying out business matters
28                          which were and should have been the domain of Defendant
                                                      8
                                                  COMPLAINT
     4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 9 of 18 Page ID #:9



 1                          ItsLilBrandon.
 2                     d. Defendant ItsLilBrandon is, and at all times herein mentioned was,
 3                          controlled, dominated, and operated by Defendant Williams as his
 4                          alter ego, in that the activities and business of Defendant
 5                          ItsLilBrandon were carried out without annual meetings, and without
 6                          keeping records or minutes of any proceedings, or maintaining written
 7                          resolutions.
 8            19.      Adherence to the fiction of the separate existence of Defendant
 9   ItsLilBrandon and Defendant Williams would permit an abuse of the corporate
10   privilege and would sanction fraud, promote injustice, and otherwise aid in the
11   commission of unlawful conduct. This is true because, as Plaintiff is informed and
12   believes, at all relevant times, Defendants were commingling assets in a manner that
13   allowed Defendants to utilize and freely transfer those assets amongst themselves. The
14   commingling of assets and unlawful business conduct, as alleged more fully herein,
15   by Defendants was intended, among other things, to allow Defendant Williams to
16   avoid liability to Plaintiff and others.
17                                             COUNT ONE
18                          (Copyright Infringement Against All Defendants)
19            20.      Plaintiff hereby realleges, and by this reference incorporates herein, each
20   and every allegation of preceding and subsequent paragraphs as though fully set forth
21   herein.
22            21.      Plaintiff is the owner of the copyrights to the Broadcast, including all
23   undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
24   not limited to, all moving images and other audio/video content which were
25   broadcasted via encrypted satellite signal. The Broadcast originated via satellite
26   uplink and was subsequently retransmitted to cable systems and satellite companies
27   via satellite signal and/or retransmitted via satellite signal to licensed content
28   distributors such as Plaintiff’s authorized, online platforms.
                                                      9
                                                 COMPLAINT
     4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 10 of 18 Page ID #:10



 1             22.      As the copyright holder to the rights of the Broadcast, Plaintiff has the
 2    exclusive right to copy, publicly perform and distribute it.
 3             23.      Defendants, and each of them, failed to obtain the proper authority or
 4    license from Plaintiff to copy, publicly perform or distribute the Broadcast.
 5             24.      Upon information and belief, Defendants illegally copied, uploaded,
 6    publicly performed and distributed the Broadcast via the internet with full knowledge
 7    that the Broadcast could only be obtained by purchasing a license from Plaintiff.
 8             25.      Defendants, and each of them, have utilized various torrent and
 9    streaming websites, including the YouTube Channel, to upload, distribute, and
10    publicly display the Broadcast to the users of such YouTube Channel in direct
11    violation of the exclusive rights owned by Plaintiff.
12             26.      Specifically, upon information and belief, the Defendants, and each of
13    them, obtained the Broadcast through internet websites, cable and/or satellite Pay-Per-
14    View purchase intended for private, non-commercial viewing, and subsequently
15    illegally re-transmitted the Broadcast and publicly exhibited the Broadcast by illegally
16    copying and uploading the Broadcast to the YouTube Channel for other users to also
17    illegally view, download, access, share, and distribute.
18             27.      Defendants, and each of them, have infringed on Plaintiff’s copyright in
19    the Broadcast by reproducing, adapting distributing, uploading, copying, and publicly
20    displaying the copyrighted works without Plaintiff’s authorization in violation of the
21    Copyright Act, 17 U.S.C. § 501, and have recouped profits from the YouTube Channel
22    through users’ payments to the Defendants or through advertising revenue generated
23    through the YouTube Channel.
24             28.      Defendants’ acts of infringement were willful, in blatant disregard of, and
25    committed with indifference to Plaintiff’s rights.
26             29.      By reason of Defendants’ conduct as described herein, Defendants, and
27    each of them, willfully violated 17 U.S.C. § 501.
28
                                                     10
                                                 COMPLAINT
      4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 11 of 18 Page ID #:11



 1             30.      Due to Defendants’ acts of copyright infringement as alleged herein,
 2    Defendants have obtained direct and indirect profits Defendants would not otherwise
 3    have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff
 4    is entitled to disgorgement of Defendants’ profits directly and indirectly attributable
 5    to Defendants’ infringement of the Broadcast, in an amount to be established at trial.
 6             31.      Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
 7    17 U.S.C. § 505.
 8                                             COUNT TWO
 9        (Violation of the Federal Communications Act: 47 U.S.C. § 605 Against All
10                                               Defendants)
11             32.      Plaintiff hereby realleges, and by this reference incorporates herein, each
12    and every allegation of preceding and subsequent paragraphs as though fully set forth
13    herein.
14             33.      Plaintiff is the owner of the Broadcast, including all undercard matches
15    and the entire television broadcast, aired via closed circuit television and via encrypted
16    satellite signal.
17             34.      The Broadcast was available for non-commercial, private viewing
18    through Plaintiff, its authorized online vendors, as well as through Pay-Per-View
19    purchase through authorized satellite TV providers. Defendants, in a calculated effort
20    to use Plaintiff’s Broadcast for their own commercial benefit, obtained access to
21    Plaintiff’s Broadcast by purchasing the programming and subsequently copying the
22    Broadcast and uploading it to torrent and streaming websites, including the YouTube
23    Channel.
24             35.      In order to purchase and view the Broadcast through a satellite TV
25    provider intended for private, non-commercial viewing, an individual purchaser was
26    subject to the copyright language contained therein which expressly stated that the
27    “unauthorized reproduction or distribution of the copyrighted work is illegal.”
28             36.      Upon information and belief, with full knowledge that the Broadcast was
                                                       11
                                                  COMPLAINT
      4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 12 of 18 Page ID #:12



 1    not to be received, distributed, reproduced and or publicly exhibited by individuals
 2    unauthorized to do so, Defendants, without authorization from Plaintiff, unlawfully
 3    intercepted, received and/or de-scrambled Plaintiff’s satellite signal for purposes of
 4    direct commercial advantage and subsequently divulged the Broadcast to the public
 5    by copying and distributing said Broadcast to the users of the YouTube Channel in
 6    exchange for payments to aid, encourage, support, or otherwise endorse Defendants’
 7    infringing conduct.
 8             37.      Upon information and belief, Plaintiff alleges that Defendants effected
 9    unauthorized interception and receipt of Plaintiff’s Broadcast via Defendants’ satellite
10    TV service by ordering programming for residential use and subsequently copying,
11    uploading, distributing and publicly displaying the Broadcast without authorization,
12    or by such other means which are unknown to Plaintiff and known only to Defendants.
13             38.      47 U.S.C. § 605(a) prohibits the unauthorized reception and publication
14    or use of communications such as the Broadcast for which Plaintiff had the distribution
15    rights thereto.
16             39.      By reason of Defendants’ conduct as described herein, Defendants, and
17    each of them, willfully violated 47 U.S.C. § 605(a)
18             40.      As a proximate result of Defendants’ willful violations of 47 U.S.C. §
19    605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.
20    § 605(a), Plaintiff is entitled to damages, in the discretion of this Court, under 47
21    U.S.C. § 605(e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as
22    to each violation.
23             41.      Pursuant to 47 U.S.C. § 605, Plaintiff is also entitled to an award of full
24    costs, interest and reasonable attorney’s fees.
25                                           COUNT THREE
26        (Violation of the Federal Communications Act: 47 U.S.C. § 553 Against All
27                                              Defendants)
28             42.      Plaintiff hereby realleges, and by this reference incorporates herein, each
                                                     12
                                                 COMPLAINT
      4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 13 of 18 Page ID #:13



 1    and every allegation of preceding and subsequent paragraphs as though fully set forth
 2    herein.
 3             43.      Upon information and belief, Defendants willfully and unlawfully
 4    accessed, received, and subsequently re-transmitted the Broadcast over a cable TV or
 5    internet system while knowing that they were unauthorized to do so.
 6             44.      47 U.S.C. § 553 prohibits the unauthorized reception of any
 7    communications service offered over a cable system such as the transmission of the
 8    Broadcast for which Plaintiff holds the copyright ownership thereto.
 9             45.      Upon information and belief, the Defendants knowingly, willfully and
10    unlawfully accessed, received and subsequently re-transmitted the Broadcast when it
11    was offered via a cable TV or internet subscription without the authorization from
12    Plaintiff and without paying Plaintiff the appropriate Pay-Per-View fee.
13             46.      By reason of Defendants’ conduct as described herein, Defendants, and
14    each of them, willfully violated 47 U.S.C. § 553.
15             47.      As a proximate result of Defendants’ willful violations of 47 U.S.C. §
16    553, Plaintiff is entitled to damages in an amount, in the discretion of this Court, of up
17    to the maximum amount of $60,000.00 as to each violation, plus the recovery of full
18    costs, interest and reasonable attorney’s fees, in the discretion of this Court.
19                                            COUNT FOUR
20                                (Conversion Against All Defendants)
21             48.      Plaintiff hereby realleges, and by this reference incorporates herein, each
22    and every allegation of preceding and subsequent paragraphs as though fully set forth
23    herein.
24             49.      Plaintiff, at all relevant times, owned, possessed, and had the right to
25    possess the copyrights to the Broadcast.
26             50.      By virtue of Defendants’ conduct as set forth herein, Defendants, and
27    each of them, knowingly and intentionally substantially interfered with Plaintiff’s
28    property by unlawfully converting it for their own commercial use, benefit, and private
                                                     13
                                                 COMPLAINT
      4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 14 of 18 Page ID #:14



 1    financial gain.
 2             51.      Defendants’ acts of conversion were done without Plaintiff’s consent and
 3    with the objective of depriving Plaintiff of its copyright ownership for Defendants’
 4    direct commercial benefit, advantage and private financial gain.
 5             52.      As a proximate result of Defendants’ wrongful conversion of the
 6    Broadcast, Plaintiff suffered damages in an amount subject to proof at trial.
 7                                            COUNT FIVE
 8    (Violation of the Computer Fraud and Abuse Act: 18 U.S.C. § 1030 Against All
 9                                              Defendants)
10             53.      Plaintiff hereby realleges, and by this reference incorporates herein, each
11    and every allegation of preceding and subsequent paragraphs as though fully set forth
12    herein.
13             54.      Upon information and belief, Defendants, and each of them, without
14    authorization or by exceeding the scope of granted authorization, accessed a protected
15    computer containing Plaintiff’s live internet streams of the Broadcast, and knowingly
16    and with the intent to defraud, unlawfully copied, distributed, and publicly displayed
17    the Broadcast.
18             55.      Upon information and belief, as a proximate result of Defendants’
19    unlawful and fraudulent conduct as set forth herein, Defendants, and each of them,
20    obtained the valuable copyrighted Broadcast and subsequently uploading, distributing,
21    and publicly displaying the Broadcast using the YouTube Channel.
22                                             COUNT SIX
23                    (Vicarious Copyright Infringement Against All Defendants)
24             56.      Plaintiff hereby realleges, and by this reference incorporates herein, each
25    and every allegation of preceding and subsequent paragraphs as though fully set forth
26    herein.
27             57.      Plaintiff is the owner of the copyrights to the Broadcast, including all
28    undercard bouts and the entire television Broadcast. Plaintiff’s rights include, but are
                                                     14
                                                 COMPLAINT
      4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 15 of 18 Page ID #:15



 1    not limited to, all moving images and other audio/video content which were
 2    broadcasted via encrypted satellite signal. The Broadcast originated via satellite
 3    uplink and was subsequently retransmitted to cable systems and satellite companies
 4    via satellite signal and/or retransmitted via satellite signal to licensed content
 5    distributors such as Plaintiff’s authorized, online platforms.
 6             58.      Upon information and belief, Defendants, and each of them, directly
 7    infringed on Plaintiff’s Broadcast by illegally uploading the Broadcast and/or portions
 8    thereof via the internet on the YouTube Channel in direct violation of Plaintiff’s
 9    exclusive copyright.
10             59.      Upon information and belief, Defendants encouraged online users to
11    copy, share, download, distribute, and share content, including the Broadcast, on the
12    YouTube Channel, and defendants facilitated, participated in and induced users to
13    engage in the unauthorized reproduction, adaptation, public display and public
14    performance of programming containing Plaintiff’s copyrighted Broadcast.
15             60.      Defendants had the right and ability to control and prevent the users on
16    the YouTube Channel from directly accessing and infringing on Plaintiff’s Broadcast
17    which was copied, uploaded, and distributed by Defendants, and each of them.
18             61.      Defendants derived a financial benefit from such users’ activities on the
19    YouTube Channel by directing such users to external and/or shareable payment links,
20    such as PayPal links, whereby users could remit direct payments to Defendants in
21    order to compensate, fund and endorse each respective Defendants’ infringement of
22    Plaintiff’s Broadcast.
23             62.      By reason of Defendants’ conduct as described herein, Defendants, and
24    each of them, willfully violated 17 U.S.C. § 501.
25             63.      Due to Defendants’ acts of copyright infringement as alleged herein,
26    Defendants have obtained direct and indirect profits Defendants would not otherwise
27    have realized but for Defendants’ infringement of the Broadcast. As such, Plaintiff
28
                                                     15
                                                COMPLAINT
      4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 16 of 18 Page ID #:16



 1    is entitled to disgorgement of Defendant’s profits directly and indirectly attributable
 2    to Defendants’ infringement of the Broadcast, in an amount to be established at trial.
 3             64.      Plaintiff is further entitled to its attorney’s fees and full costs pursuant to
 4    17 U.S.C. § 505.
 5                                        PRAYER FOR RELIEF
 6             WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
 7    them, as follows:
 8    AS TO COUNT ONE:
 9             1.       That Defendants, Defendants’ employees, representatives, and agents be
10                      enjoined from copying, uploading, distributing, selling, or otherwise
11                      infringing on Plaintiff’s copyright in the Broadcast;
12             2.       That Plaintiff be awarded all profits of Defendants plus all losses of
13                      Plaintiff, the exact sum to be proven at the time of trial; and
14             3.       That an order be issued requiring Defendants, and each of them, to
15                      account to Plaintiff for profits attributable to their use of Plaintiff’s
16                      copyright, in accordance with proof.
17    AS TO COUNT TWO:
18             4.       For statutory penalties in an amount, in the discretion of this Court, of up
19                      to the maximum amount of $110,000.00 for each of the Defendants’
20                      willful violations of 47 U.S.C. § 605(a).
21    AS TO COUNT THREE:
22             5.       For statutory penalties in an amount, in the discretion of this Court, of up
23                      to the maximum amount of $60,000.00 for each of the Defendants’ willful
24                      violations of 47 U.S.C. § 553; and
25             6.       For Attorney’s fees, interest, and costs of suit pursuant to 17 U.S.C. §
26                      505; 47 U.S.C. §§ 605(e)(3)(B)(iii) or 553(c)(2)(c).
27    AS TO COUNT FOUR:
28             7.       For damages within this Court’s jurisdiction in an amount according to
                                                       16
                                                  COMPLAINT
      4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 17 of 18 Page ID #:17



 1                      proof at trial; and
 2             8.       For punitive damages in an amount appropriate to punish Defendants and
 3                      deter others from engaging in similar misconduct.
 4    AS TO COUNT FIVE:
 5             9.       For damages within this Court’s jurisdiction in an amount according to
 6                      proof at trial; and
 7             10.      Injunctive relief enjoining from copying, uploading, distributing, selling,
 8                      or otherwise infringing on Plaintiff’s copyright in the Broadcast.
 9    AS TO COUNT SIX:
10             11.      That Defendants, Defendants’ employees, representatives, and agents be
11                      enjoined from copying, uploading, distributing, selling, or otherwise
12                      infringing on Plaintiff’s copyright in the Broadcast;
13             12.      That Plaintiff be awarded all profits of Defendants plus all losses of
14                      Plaintiff, the exact sum to be proven at the time of trial; and
15             13.      That an order be issued requiring Defendants, and each of them, to
16                      account to Plaintiff for profits attributable to their use of Plaintiff’s
17                      copyright, in accordance with proof.
18    AS TO ALL COUNTS:
19             14.      For pre-judgment and post-judgment interest on all damages awarded;
20             15.      For attorneys’ fees and costs of suit incurred herein according to proof;
21                      and
22             16.      For such other and further relief as the Court may deem just and proper.
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
                                                      17
                                                 COMPLAINT
      4820-8923-8759, v. 2
     Case 2:21-cv-04432 Document 1 Filed 05/27/21 Page 18 of 18 Page ID #:18



 1    Dated: May 27, 2021          NOVIAN & NOVIAN, LLP
                                       Attorneys at Law
 2

 3                                 By:   /s/ Farhad Novian
                                         FARHAD NOVIAN
 4                                       MICHAEL O’BRIEN
 5                                       ALEXANDER BRENDON GURA

 6                                       Attorneys for Plaintiff TRILLER FIGHT
 7                                       CLUB II LLC

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            18
                                         COMPLAINT
      4820-8923-8759, v. 2
